DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Paragraphs [0013] – [0018], have a period at the end of the paragraph
Paragraph [0018], line 2, “electric motor having a status indicator and” should say “electric motor having a status indicator.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hillenbrand (DE-102011115455-A1) in view of Biderman (US-20160243927-A1). 

Regarding claim 1, An electric motor (electric motor 5, fig.1), configured to drive a vehicle that can be moved by a person (electric motor 5 is capable of driving a vehicle), the electric motor having a rotor (rotor 8, fig.1), which comprises at least one receiving device (screw domes 18, fig.1) for a wheel (screw domes 18 receive wheel 2, fig.1), and a stator (stator 6, fig.1) that can be connected to a load-bearing structure of the vehicle by way of a housing (cap 3, disk shaped engine mount 13, lid 16, and outer surface of the stator 6 create the housing, disk shaped engine mount 13 has three protrusions to fasten the motor 5, figs.1-3, page 5, paragraph 4). 
	Hillenbrand fails to teach a status indicator on the housing. Although Biderman teaches a housing (drive side shell 940, removable access door 944, and user interface 948 combine to create a housing, fig.9I, paragraph [0377]) comprises a status indicator (battery power status lights 1210 and power indicator light 1212, fig.12B, paragraph [0489]) by way of which parameters of the electric motor can be displayed in an 
Hillenbrand and Biderman are both considered to be analogous to the claimed invention because they are in the same field of electric motors. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hillenbrand with the teachings of Biderman and yield predictable results. Adding the user interface (948) with indicators (1210 and 1212) of Biderman to the cap (3) or lid (16) of the housing would allow the user to monitor the remaining charge of the battery to know when to recharge the batteries, as well as know when the motor was left on and should be turned off. 
	

Regarding claim 2, Hillenbrand in combination with Biderman teaches the status indicator is configured to suit the housing form and extends along a surface (Biderman, lights 1210 and 1212 are part of interface system 948 which is part of the hosuing and they extend along a surface of the interface surface 948 as seen in fig.12B).

Regarding claim 3, Hillenbrand in combination with Biderman teaches the status indicator comprises one or more lights (Biderman, lights 1210 and 1212, fig.12B) that emit light outwards directly or by way of light conductors (Biderman, lights 1210 and 1212 emit light through respective windows 1214 and 1216 outwards, fig.12B, paragraph [0489]).
Hillenbrand in view of Biderman is moot to the fact of the lights being light-emitting diodes (LEDs). Lights and LEDs are obvious variants of each other known in 

Regarding claim 4, Hillenbrand in combination with Biderman teaches the status indicator comprises segments (Biderman, battery status lights 1210 are individual lights separated out with each light being a segment, fig.12B) that are distributed over a housing surface (Biderman, lights 1210 are distributed over a surface on interface system 948 as seen in fig.12B).

Regarding claim 5, Hillenbrand in combination with Biderman teaches the status indicator is arranged on an axial wall (Biderman, lights 1210 and 1212 are on a surface of the user interface system 948 which surrounds the axle shaft 924 making them arranged on an axial wall, figs.11F and 12B, paragraph [0377]) of the housing.

Regarding claim 6, Hillenbrand in combination with Biderman teaches the status indicator is arranged in an annular manner (Biderman, battery power lights 1210 partially surround cover 1203 in a circular manner, fig.12B, paragraph [0489]) on a circumference and/or a sector of the housing (Biderman, battery power lights 1210 partially surround cover 1203 in a circular manner and cover 1203 is a part of the housing, fig.12B, paragraph [0489]).

Regarding claim 7, Hillenbrand in combination with Biderman teaches at least one control unit (Biderman, control system 1410, fig.14B, paragraph [0563]) is provided that 

Regarding claim 8, Hillenbrand in combination with Biderman teaches the status indicator comprises at least one region that displays information regarding a wheel rotational speed, a speed and/or an effective torque (Biderman has wheel speed sensor 1462, wheel torque sensor 1460 (paragraph [0563]) and user interface panel 1200 part of the user interface system in fig.12B can include a display screen paragraph [0489], display screen can display data from the wheel sensors paragraph [0282]).

Regarding claim 9, Hillenbrand in combination with Biderman teaches a value of the parameters is displayed by means of a light intensity and/or color of the status indicator (Biderman, battery power status lights 1210 include multiple lights and the number of lights illuminated depends on battery charge and having a different number of lights being illuminated changes the light intensity, fig.12B).

Regarding claim 10, Hillenbrand in combination with Biderman teaches the parameters are displayed by chronological sequences of light signals of the status indicator (Biderman, the lights 1210 light up in order from bottom to top to show the available 

Regarding claim 11 as best understood based on the 112(b) issue identified above, Hillenbrand in combination with Biderman teaches the electric motor is configured to drive a baby carriage, a walking frame or the like (Hillenbrand teaches an electric motor 5 which rotates a wheel 2, and Biderman teaches and electric motor rotating a wheel on wheelchair, wheel barrow, bike, and car meaning that both electric motors are capable of rotating a wheel and can be used to drive a baby carriage).

Regarding claim 12, Hillenbrand in combination with Biderman teaches the parameters of the electric motor are power parameters (Biderman, power status lights 1210 are power parameters, fig.12B, paragraph [0489]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tse (US-20180208226-A1) teaches a golf cart drive unit with electric motors and battery pack with switches near wheels. Lee (US-20170129522-A1) teaches powered utility cart and complaint drive wheel therefor. Georgiev (US-20160101801-A1) teaches carrying apparatus with electric motor and display on handle bar for controlling motor and seeing power parameters. Washington (US-20150144411-A1) teaches a remote controllable self-propelled stroller with electric motors. Folmli (US-20130049549-A1) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618